ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Melissa K. Ngaruri, aka Melissa N. Kenney, to suspend the Respondent from the practice of law for thirty (30) days. The Court having considered the Petition, it is this 23rd day of October, 2015,
ORDERED, that Respondent, Melissa K. Ngaruri, aka Melissa N. Kenney, be and she is hereby suspended from the practice of law in the State of Maryland for thirty (30) days for violations of Maryland Lawyers’ Rules of Professional Conduct 5.5(a) and 7.1(a)(1); and it is further
ORDERED, that the suspension shall take effect immediately upon the date of this Order; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Melissa K. Ngaruri/Melissa N. Kenney, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).